Citation Nr: 0639189	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes 
mellitus due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to May 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to service 
connection for PTSD.  This matter also arises from a May 2003 
rating decision from the New Orleans RO that denied 
entitlement to service connection for type II diabetes 
mellitus due to herbicide exposure.    

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
(2006), that reversed a decision of the Board of Veterans' 
Appeals (Board) which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
The United States Department of Veterans Affairs (VA) 
disagrees with the Court's decision in Haas and is seeking to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  

The appeal on the issue of entitlement to service connection 
for PTSD is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  



REMAND

The veteran seeks entitlement to service connection for PTSD.  
He contends that he suffered a personal assault in December 
1968 while on board the USS Stoddard.  He claims that due to 
being threatened after the assault, he went on unauthorized 
absence (UA) for approximately 19 days.  The veteran reports 
that at a Special Court Martial in February 1969 he testified 
that the reason for going on UA was due to the personal 
assault.  

Our review finds that an attempt to secure the veteran's 
personnel records resulted in a negative response from the 
National Personnel Records Center (NPRC) in December 2002 and 
an attempt to secure the record of the Special Court Martial 
from NPRC also resulted in a negative reply in October 2003.  
In the replies, NPRC stated that further attempts to locate 
the records at NPRC would be futile.  Evidence of record 
indicates that a record of the February 20, 1969, trial was 
forwarded to COMCRUDESPAC (Commander, Cruisers Destroyers, 
Pacific (United States Navy)) on February 28, 1969.  As it 
appears that a copy of the trial record might have been 
archived, an attempt to secure a record of the trial 
proceeding should be made from the office of the United 
States Navy Judge Advocate.  

The RO notified the veteran on March 21, 2006, that his claim 
was being transferred to the Board.  He submitted evidence 
which was received at the RO in April 2006 and forwarded to 
the Board.  This evidence from a web site for alumni of the 
USS Stoddard apparently is submitted in support of the 
veteran's claimed stressor when the USS Stoddard took a hit 
in an aft berthing compartment.  As the case is being 
remanded, the RO should consider this additional evidence 
upon readjudication of the claim.  38 C.F.R. §§ 19.37; 
20.1304.  

In personal assault cases, "VA has provided special 
evidentiary development procedures, including the 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Patton 
v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, 5.14c(8)-(9)).  
These provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations.  
YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that if 
the military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
In personal assault claims, secondary evidence which 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.

In addition, 38 C.F.R. § 3.304(f)(3) provides that if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Board notes that the veteran had been advised in December 
2002 that he could "submit statements from comrades in 
service, doctors, or other persons who had personal knowledge 
of his disability (emphasis added) during service or at the 
earliest date following discharge".  However, the veteran 
has not been advised that he could submit evidence from 
sources other than his service records to corroborate his 
account of the stressor incident, to include statements from 
family members, roommates, fellow service members, or clergy.

As noted above, the veteran bases his PTSD claim in part on a 
personal assault that he states occurred in December 1968.  
Therefore, on remand, the RO should also develop the case in 
compliance with the development procedures that apply to 
cases of PTSD based on personal assault. 

In addition, the veteran has related other stressors.  At an 
evaluation in August 2002 the veteran related his PTSD 
stressors included a hit to the ship that penetrated the hull 
but did not detonate; shore bombardments during which he was 
assigned outside of the gun turret; chipping paint in an 
confined chain locker; and the most traumatic was being 
assaulted in his sleep by two other crew members.  At a VA 
PTSD outpatient visit in April 2004 the veteran related that 
he had been on a destroyer that got hit by shore bombardment; 
and for six months he manned the twin 50 caliber machine guns 
on a 25 foot patrol boat and had recurrent intrusive images 
of cutting a "VC" in half who was hiding behind a tree upon 
which the veteran had fired.  Further development of this 
case is needed prior to appellate review.  

In March 2004, the veteran stated that VA and the Social 
Security Administration (SSA) had all the medical information 
needed.  The Court has interpreted the duty to assist to 
include requesting information and records from the SSA which 
were relied upon in any disability determination.  See Hayes 
v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370, 372 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Consequently, the 
SSA records must be obtained and associated with the claims 
file prior to final adjudication of the veteran's claim.

In view of the foregoing, the case is REMANDED for the 
following action:

1. Request a copy of the veteran's Special 
Court Martial on February 20, 1969, from:

	U.S. Navy Judge Advocate General's 
Corps
	1322 Patterson Avenue
		Suite 3000
		Washington Navy Yard
		Washington, DC 20374-5066

2.  After securing identifying information 
from the veteran regarding a Social 
Security claim, the RO should obtain from 
the Social Security Administration the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Also, inform him 
of the revised provisions of 38 C.F.R. 
§ 3.304(f).

3. Undertake all development in accordance 
with the relevant provisions of VA's 
Adjudication Procedure Manual M21-1 (M21-
1) regarding stressors due to personal 
assault.  Inform the veteran that evidence 
from sources other than his service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allow him the 
opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence. 

4.  Make a determination as to whether the 
veteran engaged in combat.  

5.  Then, prepare a detailed list of all 
of the veteran's alleged stressors, 
including the alleged incident of personal 
assault; the hit to the ship that 
penetrated the hull but did not detonate; 
shore bombardments during which he was 
assigned outside of the gun turret; 
chipping paint in an confined chain 
locker; being shot at and sniped at 
numerous times; and shooting an enemy in 
half.  Where appropriate and feasible, 
request verification from the relevant 
service department or agency of any of the 
alleged stressors.  Then, prepare a final 
memorandum setting forth which alleged 
stressors, if any, have been verified. 

6.  Then, schedule the veteran for a VA 
post-traumatic stress disorder 
examination. to determine the diagnoses of 
any current psychiatric disorder(s).  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination and the examination report 
should reflect that a review of the claims 
file was made.

a. The examiner should determine 
whether the veteran's claimed 
behavioral change of going on 
unauthorized absence that occurred 
after the alleged personal assault 
indicates the occurrence of an in-
service stressor.

b. The examiner should consider the 
veteran's alleged in-service non-combat 
stressors, which have been verified; 
and combat stressors for the purpose of 
determining whether such stressors were 
severe enough to have caused the 
current psychiatric symptoms.

c. The examiner should also note that 
the record shows the veteran reported 
being sexually abused as a child.  In 
this regard, an opinion should be 
rendered as to the extent to which any 
currently manifested psychiatric 
disorder, to include depression and 
PTSD, is in part or in total a result 
of any stressors he experienced prior 
to or after his active military 
service, as a result of abuse he 
suffered as a child.

d. If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.  The 
diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.

e. If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any such diagnosed 
psychiatric disorder was caused by 
military service. 

7.  Then, readjudicate the veteran's claim 
with consideration of any additional 
evidence added to the record subsequent to 
the March 2004 statement of the case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

